KING, J.

(dissenting):

With the opinion submitted in this case by my brothers-I do not fully agree. One of the principal points of controversy at the trial was whether or not during the month-of February,- 1891, the plaintiff was in the defendanfs-employ. This issue was sharply presented by the pleadings. In his direct examination plaintiff testified that he worked in the express office for the defendant during the» *49months of November, December, January, and February, but upon cross-examination he stated that he “ transferred his office” and “turned over the duties” thereof to his successor on the 31st day of January. Placing the construction upon plaintiff’s entire testimony that is most favorable to his contention, it is still a question of great, uncertainty, and cannot easily be determined, whether his services extended over the month of February. The only other evidence offered which in any manner tended to* establish plaintiff’s claim that he rendered services during February consisted of two letters purporting to have been written by the manager of defendant’s express company, and which were addressed to plaintiff. These communications pointed out plaintiff’s incompetency, and detailed the losses occurring in the office under his superintendence, and the manner in which they occurred. But the paramount purpose seems to have been to secure a compromise, and an adjustment of the amount which it was conceded plaintiff’s office was short. And, though this language occurs in one of the letters: “As there seems to be some question as to allowing your salary for the month of February, we conclude to allow same, and apply.it upon your shortage; therefore $79.50 was deducted from the amount charged in this office, leaving $238.76,” — still-it cannot be construed as a clear and unqualified admission that plaintiff was actually engaged in defendant’s service during that month; and the inference is fairly deducible from it, and all that is contained in. the letters is that a compromise was sought, and a balance of the shortage account desired. The trial court, with this evidence before it, charged the jury that “the defendant company admits the employment, and also acknowledges that they owe him for these two months in their correspondence.”
In view of the fact that this defendant denied specific*50.■ally the employment during February, and the uncertain •and doubtful testimony of plaintiff upon that point, and ■also the further fact that whatever statements found in 'the letters were susceptible of different construction, and •could easily have been interpreted to mean that defendant desired to adjust and compromise an unsettled balance, •and for that purpose was willing to concede the salary for •one month, it seems to me that an1 issue of fact was •clearly presented, which ought to have been submitted to. -the jury. The instructions of the court withdrew this •question from the jury, and, in effect, directed them to find the issue in favor of the plaintiff. But if it be conceded that a positive and unequivocal admission of employment for February can be wrung from the letters above referred to, it seems to me that even then the jury should have passed upon the question, and, under proper instructions, determined what the letters did admit. The letters were clearly not dispositive instruments, and the rule is that: “ Where a writing thus put in evidence is not a dis-positive instrument, but is merely offered for the purpose of showing an extrinsic fact, it will be for the jury to say what inference of fact is to be drawn from it. The reason is that the question which arises in such a case is not the proper interpretation of a writing which disposes of the rights of the parties, but what effect the writing shall have as evidence of a collateral fact.” 1 Thomp. Trials, ■§ 1098. “The most' authentic documents, when offered dor such purpose, become no more than mere letters or a written correspondence, which, when offered in evidence to prove a fact, are always to be interpreted by the jury.” Primm v. Harem, 27 Mo. 211. I think the court erred in not permitting the jury to pass upon the disputed question whether plaintiff was employed during February, .aud in interpreting the letters collaterally in evidence. Defendant’s counterclaim was fairly submitted to the jury, *51who found for the plaintiff, and with the opinion of the majority of the court upon this point I concur. In view ■of the fact that what I deem an error could, in any event, prejudice the defendant only to the extent of one month's ■salary, to wit, $80, I think the order of the court should be that the plaintiff consent to a remission of this amount, ;or, if he declines, that a new trial be granted.